Title: From Thomas Jefferson to the Senate, 28 February 1801
From: Jefferson, Thomas
To: Senate



Gentlemen Of The Senate
Feb. 28. 1801.

To give the usual opportunity of appointing a President pro tempore, I now propose to retire from the chair of the Senate: and as the time is near at hand, when the relations will cease, which have for some time subsisted between this honorable house & myself, I beg leave before I withdraw, to return them my grateful thanks for all the instances of attention & respect with which they have been pleased to honor me. in the discharge of my functions here it has been my conscientious endeavor to observe impartial justice, without regard to persons or subjects: and if I have failed of impressing this on the mind of the Senate, it will be to me a circumstance of the deepest regret. I may have erred at times. no doubt I have erred. this is the law of human nature. for honest errors however indulgence may be hoped.
I owe to truth & justice at the same time to declare that the habits of order & decorum which so strongly characterize the proceedings of the Senate, have rendered the umpirage of their President an office of little difficulty: that in times, & on questions which have severely tried the sensibilities of the house, calm and temperate discussion has rarely been disturbed by departures from order.
Should the support which I have recieved from the Senate, in the performance of my duties here, attend me into the new station to which the public will has transferred me, I shall consider it as commencing under the happiest auspices.
With these expressions of my dutiful regard to the Senate as a body, I ask leave to mingle my particular wishes for the health & happiness of the individuals who compose it; and to tender them my cordial and respectful Adieux.

Th: Jefferson

 